Motion by defendant for leave to appeal as a poor person and for assignment of counsel, will be treated as a motion: (1) to vacate an order of this court, entered October 25, 1948, dismissing defendant’s appeal from a judgment of conviction rendered May 5,1948; (2) for leave to dispense with printing; and (3) for assignment of counsel. Motion in all respects denied. (See People v. Curry, 14 A D 2d 564; People v. Schaming, 14 A D 2d 565.) Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.